 



Exhibit 10.12
COFFEYVILLE RESOURCES, LLC
PHANTOM UNIT APPRECIATION PLAN (PLAN II)

1.   Purpose; Operation. The purpose of the Coffeyville Resources, LLC Phantom
Unit Appreciation Plan (Plan II) (the “Plan”) is to provide an incentive to
employees of the Company and its Affiliates who contribute to the Company’s
success to increase their efforts on behalf of the Company and to promote the
success of the Company’s business. Participants in the Plan have the opportunity
to receive cash payments in respect of Phantom Points they hold in the event of
certain distributions pursuant to the Parent II LLC Agreement to “Members” (as
defined in the Parent II LLC Agreement) in Coffeyville Acquisition II LLC, an
indirect equity owner of the Company. Whether payments will be made will depend
on the amount of net proceeds realized in connection with the event that gives
rise to such distributions. Defined terms are defined in Exhibit A hereto.

2.   Administration. The Plan shall be administered by the Committee. The
Committee shall have the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation:

  •   the authority to grant Phantom Points;     •   to determine the persons to
whom and the time or times at which Phantom Points shall be granted;     •   to
determine the number and type of Phantom Points to be granted and the terms,
conditions and restrictions relating thereto;     •   to determine whether, to
what extent, and under what circumstances Phantom Points may be settled,
cancelled, forfeited, exchanged, or surrendered;     •   to make adjustments in
the terms and conditions applicable to Phantom Points;     •   to construe and
interpret the Plan and Award Agreements;     •   to prescribe, amend and rescind
rules and regulations relating to the Plan;     •   to determine the terms and
provisions of the Award Agreements;     •   to determine the Baseline Primary
Phantom Percentage, the Total Phantom Percentages and the Final Phantom
Percentages;     •   to determine the amounts allocable for payment pursuant to
this Plan;     •   to assign Phantom Benchmark Amounts; and

 



--------------------------------------------------------------------------------



 



  •   to make all other determinations deemed necessary or advisable for the
administration of the Plan.

    All determinations made by the Committee in respect of the Plan shall be
final and binding on all Participants and their beneficiaries. No manager or
member of the Company or member of the Committee shall be liable for any action
taken or determination made in good faith with respect to the Plan or any
Phantom Points granted hereunder. The Committee, with the consent of Parent II
LLC, shall make determinations with respect to percentages (including the Total
Phantom Percentages and the Final Phantom Percentages) and cash amounts
allocated, if any, to the Plan with reference to the applicable definitions set
forth in Exhibit A; provided that any and all determinations with respect to
applicable percentages and cash amounts allocated to the Plan shall be made in
the Committee’s discretion and may vary from such definitions. The Committee may
make adjustments in the operation of provisions of the Plan if the Committee
determines in its sole discretion that such adjustments will further the intent
of such provisions.

3.   Eligibility. Phantom Points may be granted at any time to directors,
employees (including officers) and service providers of an Employer, in the
discretion of the Committee.

4.   Phantom Service Points; Payment.

  (a)   Phantom Service Point Pool. A pool of points shall exist consisting of
“Phantom Service Points”. Phantom Service Points shall represent the right to
receive a cash payment from the Employer within thirty (30) days following the
date on which a distribution is made pursuant to the Parent II LLC Agreement.
The pool of Phantom Service Points shall initially be 10,000,000 but may be
increased in the discretion of the Committee at any time. The total number of
Phantom Service Points outstanding (after taking into account any adjustments
made pursuant to Section 7) shall be referred to as the “Total Phantom Service
Point Pool”.     (b)   Phantom Service Percentage. The “Phantom Plan Service
Percentage” for each Participant shall be the Final Phantom Service Percentage
multiplied by the quotient obtained by dividing (x) the number of Phantom
Service Points allocated to such Participant by (y) 10,000,000, or, if the Total
Phantom Service Point Pool is greater than 10,000,000, the Total Phantom Service
Point Pool.     (c)   Phantom Service Point Payments. The cash amount payable to
a Participant in respect of his or her Phantom Service Points at any time that a
distribution is made pursuant to the Parent II LLC Agreement in respect of
Operating Units shall be determined by multiplying (x) such Participant’s
Phantom Plan Service Percentage and (y) the amount of Exit Proceeds. For the
avoidance of doubt, the foregoing is simply a calculation of amount of the cash
payment payable to a Participant holding Phantom Service Points, and in no event
shall such

2



--------------------------------------------------------------------------------



 



      Participant, in its capacity as such, have any rights to receive a payment
or distribution from Parent II LLC.1

5.   Phantom Performance Points; Payment.

  (a)   Phantom Performance Point Pool. A pool of points shall exist consisting
of “Phantom Performance Points”. Phantom Performance Points shall represent the
right to receive a cash payment within thirty (30) days following the date on
which a distribution is made pursuant to the Parent II LLC Agreement in respect
of Value Units. The pool of Phantom Performance Points shall initially be
10,000,000, but may be increased in the discretion of the Committee at any time.
The total number of Phantom Performance Points outstanding (after taking into
account any adjustment made pursuant to Section 7) shall be referred to as the
“Total Phantom Performance Point Pool”.     (b)   Phantom Performance
Percentage. The “Phantom Plan Performance Percentage” for each Participant shall
initially be the Final Phantom Performance Percentage multiplied by the quotient
obtained by dividing (x) the number of Phantom Performance Points allocated to
such Participant by (y) 10,000,000, or, if the Total Phantom Performance Point
Pool is greater than 10,000,000, the Total Phantom Performance Point Pool, and
shall be further subject to reduction pursuant to Section 5(c) below.     (c)  
Performance Factor; Investment Multiple. As provided in the definition of Final
Phantom Performance Percentage, each Participant’s Phantom Plan Performance
Percentage reflects the Performance Factor, which operates to adjust
Participants’ performance percentages based on the performance of the investment
in the Parent II LLC by the Investor Members. For purposes of this Plan:

  (1)   The “Performance Factor” equals a number (between zero and one) equal to
the quotient obtained by dividing (i) the excess, if positive, of the Final
Investment Multiple (as defined below) over the Minimum Investment Multiple by
(ii) two (2); provided that if such quotient is greater than one, the
Performance Factor will equal one.     (2)   The Final Investment Multiple is
computed, after giving effect to any payments to be made pursuant to this Plan,
by dividing (x) the total fair market value of all net distributions received,
or to be received upon the applicable distribution, by the Investor Members from
the Company in respect of their aggregate investment in the Company divided by
(y) the aggregate of such investment of the Investor Members in the Company (it
being understood that all

 

1   Schedule A provides an illustration of how a calculation of a Phantom
Service Point payment would be made under the Plan. It is not intended to be an
indication of actual payments under the Plan.

3



--------------------------------------------------------------------------------



 



      such amounts are themselves simultaneously being calculated by reference
to amounts that may be payable pursuant to the Plan).

  (d)   Phantom Performance Point Payments. The cash amount payable to a
Participant in respect of his or her Phantom Performance Points at any time that
a distribution is made pursuant to the Parent II LLC Agreement in respect of
Value Units shall be determined by adding (x) the product of (i) such
Participant’s Phantom Plan Performance Percentage and (ii) the amount of Exit
Proceeds plus (y) an additional amount to provide a ‘catch-up’ similar to that
provided in respect of Value Units pursuant to Section 9.1(d) of the Parent II
LLC Agreement. For the avoidance of doubt, the foregoing is simply a calculation
of the amount of the cash payment payable to a Participant holding Phantom
Performance Points, and in no event shall such Participant, in its capacity as
such, have any rights to receive a payment or distribution from Parent II LLC.2

6.   Additional Awards; Adjustments.

  (a)   Additional Awards. An Employer may determine that a Participant’s
performance warrants an award of additional Phantom Points, in which case the
Employer may recommend to the Committee that an additional award be made.    
(b)   Prior Appreciation Adjustments. Each Participant will be assigned a
“Phantom Benchmark Amount”, which shall be an amount determined by the Committee
with respect to the Participant each time the Committee awards any Phantom
Points to the Participant and relates to the valuation of Parent II LLC at such
time. Notwithstanding anything to the contrary set forth in the Plan, for
purposes of the calculations under Section 4(c) and Section 5(d), the Committee
shall make such adjustments to the amounts otherwise determined thereunder to
account for the Phantom Benchmark Amount assigned in respect of a Participant’s
Phantom Points.     (c)   In the event of any material acquisition, disposition,
merger, recapitalization, capital contribution or other similar event, the
Committee may make such adjustment(s) to the terms of the Plan or any awards
granted under the Plan as the Committee shall determine appropriate in its sole
discretion.

7.   Termination of Employment. If a Participant ceases to be employed by an
Employer (other than in connection with a transfer to another Employer) prior to
an Exit Event, such Participant shall forfeit all Phantom Points granted to the
Participant.

8.   General Provisions.

  (a)   Nontransferability. Unless otherwise provided in an Award Agreement,
Phantom Points shall not be transferable by a Participant under any
circumstances, except by will or the laws of descent and distribution.

 

2   Schedule A provides an illustration of how a calculation of a Phantom
Performance Point payment would be made under the Plan. It is not intended to be
an indication of actual payments under the Plan.

4



--------------------------------------------------------------------------------



 



  (b)   No Right to Continued Employment, etc. Nothing in the Plan or in any
Award Agreement entered into pursuant the Plan shall confer upon any Participant
the right to continue in the employ of or to be entitled to any remuneration or
benefits not set forth in the Plan or such Award Agreement, or to interfere with
or limit in any way the right of an Employer to terminate such Participant’s
employment.     (c)   Taxes. The Company or any Affiliate is authorized to
withhold from any payment relating to Phantom Points under the Plan amounts of
withholding and other taxes due to enable the Company and Participants to
satisfy obligations for the payment of withholding taxes and other tax
obligations.     (d)   Excise Tax. To the extent that, (i) in the Committee’s
determination, payment to a Participant in respect of his or her Phantom Points
would constitute “parachute payments” (within the meaning of Section 280G of the
Code), and if (ii) such payment would (together with any other payment to which
the Participant is or may be entitled that would constitute a “parachute
payment”), if reduced by all federal, state, and local taxes applicable thereto,
including the excise tax imposed under Section 4999 of the Code, be less than
the amount the Participant would receive, after all taxes, if the Participant
received aggregate payments in respect of his or her Phantom Points (and such
other payments) equal (as valued under Section 280G of the Code) to only three
times the Participant’s “base amount” (within the meaning of Section 280G of the
Code), less $1.00, then (iii) such payments hereunder shall be reduced to such
extent to avoid the application of such excise tax; provided that the Company
shall use its reasonable best efforts to obtain shareholder approval of the
payments in a manner intended to satisfy requirements of the “shareholder
approval” exception to Section 280G of the Code and the regulations promulgated
thereunder, such that payments may be made to the Participant in respect of his
or her Phantom Points without the application of the excise tax.     (e)  
Amendment and Termination. The Plan shall take effect on the date of its
adoption by the Board of Directors of the Company (the “Board”). The Board may
at any time and from time to time alter, amend, suspend, or terminate the Plan
in whole or in part, including but not limited to, amending the Plan and awards
to alter the structure of the Plan if the Board determines that the Plan is not
meeting its objectives.     (f)   No Rights to Awards; No Stockholder or Member
Rights. No Participant shall have any claim to be granted any Phantom Points
under the Plan, and there is no obligation for uniformity of treatment of
Participants. A Participant or a transferee of Phantom Points shall have no
rights as a stockholder or member of the Company or any Affiliate.     (g)  
Unfunded Status of Awards. The Plan is intended to constitute an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Phantom
Points shall give any such Participant any rights that are greater than those of
a general creditor of the Company.

5



--------------------------------------------------------------------------------



 



  (h)   Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof.     (i)   Beneficiary.
Upon the death of a Participant, all of his of her rights under the Plan shall
inure to his or her designated beneficiary or, if no beneficiary has been
designated, to his or her estate.     (j)   No Guarantee or Assurances. There
can be no guarantee that any distributions in respect of Operating Units or
Value Units will occur under the Parent II LLC Agreement or that any payment to
any Participant will result under the Plan.     (k)   Expiration of Plan. Unless
otherwise determined by the Board, the Plan shall expire on July 25, 2015 and
all outstanding Phantom Points shall then expire and be forfeited with no
consideration paid in respect of such forfeiture.

6



--------------------------------------------------------------------------------



 



EXHIBIT A
Plan Definitions
For purposes of the Plan, the following terms shall be defined as set forth
below.
“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Securities Exchange Act of 1934.
“Award Agreement” means any written agreement, contract, or other instrument or
document evidencing a grant of Phantom Points.
“Baseline Primary Phantom Percentage” means a notional profits interest
percentage in Parent II LLC, determined by the Committee with the consent of
Parent II LLC in its sole discretion, attributable to all Phantom Points
available for award under the Plan; provided that in no event shall the Baseline
Primary Phantom Percentage plus the percentage interest represented by all
profits interests in the Parent II LLC be greater than 15% of the combined
notional and aggregate equity interests of the Parent II LLC, assuming all
profits interests are outstanding and entitled to share in distributions. Such
deemed profits interest percentage, as adjusted pursuant to the terms of the
Plan, is generally intended to provide, as a function of Exit Proceeds, the
maximum attainable cash payment payable to holders of Phantom Points under the
Plan. The Committee shall have the discretion (with the consent of Parent II
LLC) to change the Baseline Primary Phantom Percentage at any time and from time
to time (including upon the occurrence of any distribution pursuant to the
Parent II LLC Agreement or an Exit Event). Schedule 1, as amended from time to
time, shall set forth the Baseline Primary Phantom Percentage.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Committee” means the Compensation Committee of Parent II LLC, or if there is no
such Compensation Committee of Parent II LLC, Parent II LLC.
“Company” means Coffeyville Resources, LLC, a Delaware limited liability
company, or any successor corporation.
“Employer” means the Company or any Affiliate of the Company.
“Exit Event” has the meaning given in the Parent II LLC Agreement.
“Exit Proceeds” means the net proceeds available for distribution to the Members
of Parent II LLC at any time that a distribution is made pursuant to the Parent
II LLC Agreement in respect of Operating Units or Value Units, as the case may
be, following the return of all unreturned “Capital Contributions” (as defined
in the Parent II LLC Agreement).
“Final Phantom Percentages” means, collectively, the Final Phantom Performance
Percentage, the Final Phantom Service Percentage and the Final Aggregate Phantom
Percentage.

7



--------------------------------------------------------------------------------



 



“Final Phantom Performance Percentage” means the product of (x) the Performance
Factor and (y) the Total Performance Phantom Percentage.
“Final Phantom Service Percentage” means the Total Phantom Service Percentage.
“Investor Member” has the meaning given in the Parent II LLC Agreement.
“Maximum Investment Multiple” means four (4).
“Minimum Investment Multiple” means two (2).
“Operating Unit” has the meaning given in the Parent II LLC Agreement.
“Parent II LLC” means Coffeyville Acquisition II LLC.
“Parent II LLC Agreement” means the Limited Liability Company Agreement of
Parent II LLC, dated as of October 16, 2007, as such may be amended.
“Participant” means an individual who has been granted Phantom Performance
Points and/or Phantom Service Points pursuant to the Plan and who continues to
hold Phantom Points.
“Performance Factor” shall have the meaning set forth in Section 5(c)(1).
“Phantom Performance Points” shall have the meaning set forth in Section 5.
“Phantom Points” means, collectively, or individually as the context requires,
Phantom Performance Points and Phantom Service Points.
“Phantom Service Points” shall have the meaning set forth in Section 4.
“Plan” means this Coffeyville Resources, LLC Phantom Unit Appreciation Plan
(Plan II), as amended from time to time.
“Total Performance Phantom Percentage” means the product of (x) .667 and (y) the
Baseline Primary Phantom Percentage.
“Total Phantom Percentages” means, collectively, the Total Performance Phantom
Percentage and the Total Service Phantom Percentage.
“Total Phantom Service Percentage” means the product of (x) .333 and (y) the
Baseline Primary Phantom Percentage.
“Value Unit” has the meaning given in the Parent II LLC Agreement.

8